Exhibit 10.1





Amended and Restated

SHARE PURCHASE AGREEMENT



     This SHARE PURCHASE AGREEMENT, effective as of June 15, 2009, is by and
among Cogenco International, Inc., a Colorado corporation (“Cogenco” or the
“Company”) and Bernd J. Hamacher-Schwieren (“Purchaser’), and fully amends and
replaces that certain share purchase agreement entered into by the parties dated
April 28, 2009 (extended by amended dated May 31, 2009). By entering into this
Agreement, the Purchaser agrees to purchase and Cogenco agrees to sell 540,000
shares of Cogenco common stock (the “Purchased Shares”) as described below and
subject to adjustment as provided herein.



RECITALS



     A.      Cogenco is currently a development stage company, has only limited
cash resources, and is currently not actively involved in business operations.

     B.      Purchaser is an investor with experience investing in, and/or
working with, development stage companies such as the Company, has been provided
all information about the Company he or it, and his or its, advisors have sought
(including being afforded the opportunity to ask and receive answers from the
Company and its management about the Company’s current and/or contemplated
business activities), and is able to bear the risk of losing all of his or its
investments in the Purchased Shares.

     C.      Cogenco and Purchaser desire to enter into this agreement pursuant
to which Purchaser will purchase from Cogenco, and Cogenco will sell to
Purchaser, the restricted common stock described herein.

     D.      Purchaser understands that, should Cogenco common stock be
registered under the Securities Exchange Act of 1934, the Purchaser, as the
holder of greater than 5% of the outstanding shares, will be obligated to file
certain reports with the Securities and Exchange Commission (including reports
on Schedule 13D or 13G, as applicable, and reports pursuant to Section 16(a) of
the Securities Exchange Act of 1934.

     NOW, THEREFORE, in consideration of the mutual covenants and agreements set
forth herein and for good and valuable consideration, the receipt and adequacy
of which are hereby acknowledged, the parties hereto agree as follows:



ARTICLE I



PURCHASE AND SALE OF COMMON SHARES

     1.1      Purchase and Sale of Common Shares. Subject to the terms and
conditions herein set forth, Cogenco agrees to issue and sell to Purchaser, and
Purchaser agrees to subscribe for and take up, at the Closing, the Purchased
Shares.

     1.2      Purchase Price. Purchaser shall pay the purchase price of $5.00
(U.S.) per share of Common Stock for a total purchase price of

1

--------------------------------------------------------------------------------

$2,700,000. The Purchaser shall pay the purchase price to Cogenco in accordance
with wiring instructions provided to Purchaser. The total purchase price shall
be paid as follows: (i) a minimum of $250,000 shall be paid on or before June
30, 2009; and (ii) the unpaid balance of the total purchase price shall be paid
on or before July 31, 2009.

     1.3      Use of Proceeds. Cogenco intends to use approximately $70,000
received from the Purchaser as working capital for itself, pay $135,000 to
Genesis Capital Management Limited (“GCM”) as a finder’s fee pursuant to an
agreement between Cogenco and GCM, and lend the balance of the proceeds from the
sale of the Purchased Shares (expected to be approximately $2,495,000 to GCM,
which to the Knowledge of Cogenco, will use the funds: (i) to repay
approximately $185,900 of indebtedness owed by GCM to Cogenco, and the balance
for general working capital purposes for itself and certain of its subsidiary or
related entities including (without limitation, the entities described in the
attached promissory note). The parties acknowledge that under United States law,
Cogenco will have to maintain appropriate controls over the expenditure of the
funds by itself and GCM to ensure compliance with the Foreign Corrupt Practices
Act, the USA Patriot Act, and other United States laws.

     1.4      Related Party Transaction. The Purchaser understands that the
Company’s largest shareholder, Genesis Investment Funds Limited, is controlled
by GCM, and this loan can be considered to be a related party transaction.
Cogenco cannot offer any assurance that any funds lent to GCM will be sufficient
to permit it, or any subsidiary or related entity of GCM, will be sufficient for
GCM to carry on its planned business operations. Further, Cogenco cannot offer
any assurance that GCA will be able to fully and timely repay any funds Cogenco
may lend to GCA. Cogenco plans to loan the funds to GCM pursuant to the
promissory note that is attached as an exhibit to this subscription agreement
but, in general, Cogenco will have little ability to control GCM’s activities or
operations. GCM has provided Cogenco and the Purchaser with copies of GCM’s most
recent financial statements which reflect its financial condition and results of
operations through its most current fiscal period. Furthermore, the Purchaser
acknowledges that the terms of the loan were not negotiated at arms’-length. By
purchasing Cogenco common stock, the Purchaser represents that he has discussed
the investment and the use of funds with GCM as well as Cogenco, and further
acknowledges and approves of the use of proceeds of the Purchaser’s investment.

1.5      Closing.

     (a)      Subject to the satisfaction or waiver of the conditions set forth
in Articles IV and V, the subscription for and issuance of the Purchased Shares
shall take place at Cogenco’s principal offices (or as Cogenco may otherwise
designate), or at such other times and places as the parties shall agree. The
parties agree that there may be one or more closings under this agreement (each
a “Closing”).

     (b)      Delivery. Cogenco will prepare a stock certificate in the name of
Purchaser for the total number of shares purchased and shall deliver the
certificate to Purchaser on the Closing against payment of the Purchase Price,
by certified check or wire transfer payable to the Company or its designated
agent.

2

--------------------------------------------------------------------------------

ARTICLE II

REPRESENTATIONS AND WARRANTIES OF COGENCO

Cogenco represents and warrants to Purchaser as follows:

     2.1      Corporate Existence and Power. Cogenco (a) is a corporation duly
organized, validly existing and in good standing under the laws of the
jurisdiction of its incorporation; (b) has all requisite power and authority to
own and operate its property, to lease the property it operates as lessee and to
conduct the business in which it is currently, or is proposed to be, engaged;
(c) is not qualified as a foreign corporation in any other state, and (d) has
the corporate power and authority to execute, deliver and perform its
obligations under this Agreement. Cogenco has no Subsidiaries.

     2.2      Authorization; No Contravention. The execution, delivery and
performance by Cogenco of this Agreement and the transactions contemplated
hereby and thereby (a) have been duly authorized by all necessary corporate
action; (b) do not contravene the terms of the Articles of Incorporation or the
By-laws; (c) do not violate, conflict with or result in any breach, default or
contravention of (or with due notice or lapse of time or both result in any
breach, default or contravention of), or the creation of any Lien under, any
Contractual Obligation of Cogenco or any Requirement of Law applicable to
Cogenco; (d) do not give rise to any right of another party thereto to
accelerate, terminate or otherwise modify any Contractual Obligation and (e) do
not violate any judgment, injunction, writ, award, decree or order of any nature
(collectively, “Orders”) of any Governmental Authority against, or binding upon,
Cogenco.

     2.3      Governmental Authorization; Third Party Consents. Except for
compliance with securities laws in connection with the offer and sale of the
Purchased Shares, no approval, consent, compliance, exemption, authorization,
confirmation, transfer or other action by, or notice to, or filing with, any
Governmental Authority or any other Person, and no lapse of a waiting period
under a Requirement of Law, is necessary or required in connection with the
execution, delivery or performance (including, without limitation, the sale,
issuance and delivery of the Purchased Shares) by, or enforcement against,
Cogenco of this Agreement and the other Transaction Documents or the
transactions contemplated hereby and thereby.

     2.4      Binding Effect. This Agreement and each of the other Transaction
Documents has been duly executed and delivered by Cogenco, and constitutes the
legal, valid and binding obligations of each such entity, enforceable against it
in accordance with their terms, except as enforceability may be limited by
applicable bankruptcy, insolvency, reorganization, fraudulent conveyance or
transfer, moratorium or similar laws affecting the enforcement of creditors’
rights generally and by general principles of equity relating to enforceability
(regardless of whether considered in a proceeding at law or in equity).

     2.5      Litigation. There are no actions, suits, proceedings, claims,
complaints, disputes, arbitrations or investigations (collectively, “Claims”)
pending or, to the Knowledge of Cogenco, threatened, at law, in equity, in
arbitration or before any Governmental Authority against or involving Cogenco
nor to the Knowledge of Cogenco is there any basis for any of the foregoing. The
foregoing includes, without limitation, Claims pending or, to the Knowledge of
Cogenco, threatened or any basis therefor known by Cogenco involving the prior
employment of any employee of Cogenco, their use in connection with the

3

 

--------------------------------------------------------------------------------



business of such entity of any information or techniques allegedly proprietary
to any of their former employers or their obligations under any agreements with
prior employers. No Order has been issued by any court or other Governmental
Authority against Cogenco or any of Cogenco’s assets, including any Order
purporting to enjoin or restrain the execution, delivery or performance of this
Agreement or any of the other Transaction Documents.

2.6      Compliance with Laws.

     (a)      Except as provided herein or in the Disclosure Documents, Cogenco
is in compliance with all Requirements of Law and all Orders issued by any court
or Governmental Authority against or affecting such entity or its assets. To
Cogenco’s Knowledge, there is no existing or proposed Requirement of Law which
could reasonably be expected to prohibit or restrict Cogenco from, or otherwise
materially adversely effect Cogenco in, conducting its Business in any
jurisdiction in which it now conducts or proposes to conduct its Business.

     (b)      Cogenco has all material licenses, permits, registrations and
approvals of any Governmental Authority (collectively, “Permits”) that are
necessary or required for the conduct of the Business; Cogenco holds or will
acquire such Permits and have made or will make all filings necessary for the
conduct of their Business; such Permits as have been obtained are in full force
and effect; and no material violations or notices of any violations or
deficiencies are or have been received or recorded in respect of any Permit.

     (c)      No material expenditure is presently required by Cogenco to comply
with any existing Requirement of Law or Order.

2.7      Capitalization.

     (a)      The Company currently has 600 million shares of stock authorized,
of which 500 million are shares of Common Stock and 100 million are shares of
preferred stock. As of June 15, 2009 there are 1,233,000 shares of common stock
outstanding and no shares of preferred stock outstanding.

     (b)      There are no options, warrants, conversion privileges,
subscription or purchase rights (including any preemptive rights) or other
rights outstanding to purchase or otherwise acquire (i) any authorized but
unissued, unauthorized or treasury shares of Cogenco, (ii) any Share Equivalents
or (iii) other securities of Cogenco, and there are no commitments, contracts,
agreements, arrangements or understandings by Cogenco to issue any shares of
Cogenco or any Share Equivalents or other securities of Cogenco.

     (c)      The Purchased Shares will, as of the Closing, have been duly
authorized, and when issued and sold to Purchaser after payment therefor, will
be validly issued, fully paid and non-assessable and not subject to any
preemptive or similar rights, will be issued in compliance with the registration
and qualification requirements of all applicable securities laws and will be
free and clear of all other Liens. All of the issued and outstanding shares of
Common Shares are duly authorized, validly issued, fully paid and
non-assessable.

     2.8      No Default or Breach; Contractual Obligations. Since April 1,
2008, Cogenco has not received notice of a default and is not in default under,
or with respect to, any Contractual Obligation nor does any condition exist that
with notice or lapse of time or both would constitute a default or cause the
acceleration of any of the obligations of any such entity thereunder.

4

--------------------------------------------------------------------------------

     2.9      Real Estate. Cogenco does not own any real property. Cogenco
leases certain office space at its principal place of business from an
unaffiliated party.

     2.10      Charter Documents and Corporate Records. Cogenco has offered to
provide to Purchaser true and complete copies of the Articles of Incorporation
and Bylaws of Cogenco as in effect on the date hereof (which documents are also
filed with the Securities and Exchange Commission). The minute books, or
comparable records, of Cogenco are also available to Purchaser at its request
and contain true and complete records of all meetings and resolutions of the
Board of Directors (and any committee thereof) and shareholders of such entities
since the time of organization of such entities and accurately reflect all
transactions referred to in such minutes and consents in lieu of meeting.

     2.11      Financial Statements. Cogenco’s Disclosure Documents contain
financial statements as described therein.

2.12      Taxes.

     (a)      Cogenco has paid all Taxes which have come due and are required to
be paid by it through the date hereof, other than Taxes being disputed in good
faith for which adequate reserves have been specifically made on the most recent
balance sheet delivered to Genesis;

     (b)      Cogenco has timely filed or caused to be filed Tax Returns that it
is required to have filed, and all such Tax Returns and other filings are
accurate and complete in all material respects;

     (c)      with respect to all Tax Returns of Cogenco, (i) there is no
assessment or reassessment proposed or, to the Knowledge of Cogenco, threatened
against Cogenco other than assessment in the normal course of filing of Cogenco
and (ii) no audit is in progress with respect to any Tax Returns and Cogenco has
never been subject to any such audit, no extension of time is in force with
respect to any date on which any Tax Return was or is to be filed and no waiver
or agreement is in force for the extension of time for the assessment or payment
of any Tax;

      (d)      there are no Liens for Taxes on the assets of Cogenco;

      (e)      Cogenco has no liability for Taxes of any Person other than
itself;

     (f)      Cogenco has not been and no such entity is in violation (or with
notice would be in violation) of any applicable Requirement of Law relating to
the payment or withholding of Taxes;

     (g)      Cogenco has duly and timely withheld from employee, officer or
director salaries, wages, and other compensation and paid over to the
appropriate taxing authorities all material amounts required to be so withheld
and paid over for all periods under all applicable laws;

     (h)      there is no contract, agreement, plan or arrangement covering any
Person that, individually or collectively, could give rise to the payment of any
amount that would not be deductible by Cogenco; and

5

--------------------------------------------------------------------------------



     (i)      Cogenco will not have any liability on or after the date hereof
under any Tax sharing agreement or similar contract to which they have been a
party, and all such Tax sharing agreements in effect before the date hereof
shall terminate and be of no further force and effect as of the date hereof.

     2.13      No Material Adverse Change; Ordinary Course of Business. Other
than as contemplated herein or in the Disclosure Documents,

     (a)      There has not been a Material Adverse Effect other than Cogenco’s
continuing expenditure of funds to meet its contractual obligations and in
efforts to develop a prototype product for demonstration;

     (b)      Cogenco has not participated in any transaction material to the
Condition of Cogenco or otherwise acted outside the ordinary course of business,
including, without limitation, declaring or paying any dividend or declaring or
making any distribution to its Shareholders;

     (c)      Cogenco has not engaged in any related party transaction except as
set forth in the Disclosure Document;

     (d)      Cogenco has not increased the compensation of any of its officers
or the rate of pay of any of its employees;

       (e)      Cogenco has not created or assumed any Lien on a material asset;

     (f)       Cogenco has not entered into any Contractual Obligation, other
than in the ordinary course of business or as contemplated by this Agreement;
and

     (f)      There has not occurred a material change in the accounting
principles or practice of Cogenco.

     2.14      Private Offering. No form of general solicitation or general
advertising was used by Cogenco or representatives of Cogenco in connection with
the offer or sale of the Purchased Shares or any shares offered to or purchased
by the Other Purchasers. No registration of the Purchased Shares or filing of a
prospectus in connection therewith, pursuant to the provisions of the Securities
Act, applicable rules of the Commission, any other foreign securities laws or
any state securities or “blue sky” laws, will be required by the offer, sale or
issuance of the Purchased Shares or any shares offered to or purchased by the
Other Purchasers. Cogenco agrees that neither it, nor anyone acting on its
behalf, shall offer to sell the Purchased Shares or any other securities of
Cogenco so as to require the registration of the Purchased Shares or filing of a
prospectus in connection therewith, pursuant to the provisions of the Securities
Act, applicable rules and instruments of the Commission, or any state securities
or “blue sky” laws.

     2.15      Employee Benefit Plans. Cogenco has not adopted any retirement,
pension, supplemental pension, savings, retirement savings, retiring allowance,
bonus, profit sharing, stock purchase, phantom stock, share appreciation rights,
deferred compensation, severance or termination pay, change of control, life
insurance, medical, hospital, dental care, vision care, drug, sick leave, short
term or long term disability, salary continuation, unemployment benefits,
vacation, incentive, compensation or other employee benefit plan, program,
arrangement, policy or practice whether written or oral, formal or informal,

6

 

--------------------------------------------------------------------------------



funded or unfunded, registered or unregistered, insured or self-insured that is
maintained or otherwise contributed to, or required to be contributed to, by or
on behalf of Cogenco for the benefit of current or former employees, directors,
officers, shareholders, independent contractors or agents of Cogenco. Cogenco
may, in the future adopt health insurance and other insurance and employee
benefit plans.

     2.16      Insurance. Cogenco has no insurance policies held by or on behalf
of Cogenco.

     2.17      Environmental Matters. To the Knowledge of Cogenco, Cogenco is in
full compliance with all applicable Environmental Laws and, without limiting the
foregoing, has not caused or permitted the release of a contaminant into the
environment except in full compliance with Environmental Laws and all permits or
authorizations required pursuant to Environmental Laws have been obtained, are
valid and in full force. There is no civil, criminal or administrative judgment,
action, suit, demand, claim, hearing, notice or violation, investigation,
proceeding or demand letter pending or, to the Knowledge of Cogenco, threatened
against Cogenco pursuant to Environmental Laws; and, to the Knowledge of
Cogenco, there are no past or present events, conditions, circumstances,
activities, practices, incidents, agreements, actions, omissions or plans which
could reasonably be expected to prevent full compliance with, or which have
given rise to or will give rise to liability under, Environmental Laws.

     2.18      Broker’s, Finder’s or Similar Fees. There are no brokerage
commissions, finder’s fees or similar fees or commissions payable by Cogenco in
connection with the transactions contemplated hereby based on any agreement,
arrangement or understanding with Cogenco, except that Cogenco is obligated to
pay GCM a fee equal to 5% of the total purchase price for the Purchased Shares.

     2.19      Disclosure. The Disclosure Documents are accurate and complete in
all material respects as of the dates such documents were filed with the
Securities and Exchange Commission.

ARTICLE III

REPRESENTATIONS AND WARRANTIES OF PURCHASER

Purchaser hereby represents and warrants to Cogenco, as follows:

     3.1      Existence and Power. Purchaser, (a) if Purchaser is a non-natural
person, is duly organized and validly existing under the laws of the
jurisdiction of its formation and (b) has the requisite power and authority to
execute, deliver and perform its obligations under this Agreement and to
complete the transactions herein contemplated.

     3.2      Authorization; No Contravention. The execution, delivery and
performance by Purchaser of this Agreement and each of the other Transaction
Documents to which it is a party and the transactions contemplated hereby and
thereby, (a) have been duly authorized by all necessary action, (b) if Purchaser
is a non-natural person, do not contravene the terms of Purchaser’
organizational documents, or any amendment thereof, and (c) do not violate,
conflict with or result in any breach or contravention of, or the

7

 

--------------------------------------------------------------------------------



creation of any Lien under, any Contractual Obligation of Purchaser or any
Requirement of Law applicable to Purchaser, and (d) do not violate any Orders of
any Governmental Authority against, or binding upon, Purchaser.

     3.3      Governmental Authorization; Third Party Consents. No approval,
consent, compliance, exemption, authorization or other action by, or notice to,
or filing with, any Governmental Authority or any other Person, and no lapse of
a waiting period under any Requirement of Law, is necessary or required in
connection with the execution, delivery or performance (including, without
limitation, the purchase of the Purchased Shares) by, or enforcement against,
Purchaser of this Agreement and each of the other Transaction Documents to which
it is a party or the transactions contemplated hereby and thereby.

     3.4      Binding Effect. This Agreement and each of the other Transaction
Documents to which it is a party has been duly executed and delivered by
Purchaser, and constitutes the legal, valid and binding obligations of
Purchaser, enforceable against him or it in accordance with its terms, except as
enforceability may be limited by applicable bankruptcy, insolvency,
reorganization, fraudulent conveyance or transfer, moratorium or similar laws
affecting the enforcement of creditors’ rights generally or by equitable
principles relating to enforceability (regardless of whether considered in a
proceeding at law or in equity).

     3.5      Purchase for Own Account. The Purchased Shares to be acquired by
Purchaser pursuant to this Agreement are being or will be acquired for his or
its own account and with no intention of distributing or reselling such
Purchased Shares or any part thereof in any transaction that would be in
violation of the securities laws of the United States of America or any state,
without prejudice, however, to the rights of Purchaser at all times to sell or
otherwise dispose of all or any part of such Purchased Shares under an effective
registration statement under the Securities Act, or under an exemption from such
registration available under the Securities Act, and subject, nevertheless, to
the disposition of Purchaser’s property being at all times within its control.
If Purchaser should in the future decide to dispose of any of such Purchased
Shares, Purchaser understands and agrees that he or it may do so only in
compliance with the Securities Act and applicable state securities laws, as then
in effect. Purchaser agrees to the imprinting, so long as required by law, of a
legend on certificates representing all of his or its Purchased Shares to the
following effect:

THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER
THE SECURITIES ACT OF 1933, AS AMENDED (THE “ACT”), OR THE SECURITIES LAWS OF
ANY STATE. THE SECURITIES MAY NOT BE TRANSFERRED EXCEPT PURSUANT TO AN EFFECTIVE
REGISTRATION STATEMENT UNDER SUCH ACT AND APPLICABLE STATE SECURITIES LAWS OR
PURSUANT TO AN APPLICABLE EXEMPTION FROM THE REGISTRATION REQUIREMENTS OF SUCH
ACT AND SUCH LAWS.

     3.6      Restricted Securities. Purchaser understands that the Purchased
Shares will not be registered at the time of their issuance under the Securities
Act for the reason that the sale provided for in this Agreement is exempt
pursuant to Section 4(2) and/or Regulation S of the Securities Act and that the
reliance of Cogenco on such exemption is predicated in part on Purchaser’s
representations set forth herein.

8

--------------------------------------------------------------------------------

     3.7      Broker’s, Finder’s or Similar Fees. There are no brokerage
commissions, finder’s fees or similar fees or commissions payable by Purchaser
in connection with the transactions contemplated hereby based on any agreement,
arrangement or understanding with Purchaser or any action taken by Purchaser.
The Purchaser understands Cogenco’s obligation to pay a 5% finder’s fee to GCM
as described above and in an agreement between Cogenco and GCM, which payment
the Purchaser approves.

     3.8      Review of the Disclosure and Related Documents; Consultation With
Advisors. Purchaser has reviewed this Agreement, the documents, agreements, and
understandings referred to herein relating to Cogenco and its Business, the
Disclosure Documents and the other information provided. Further, Purchaser and
his or its advisors have been afforded the opportunity to ask questions of
Cogenco and its management, as well as questions of Cogenco’s controlling person
GCM. Purchaser has consulted with his or its legal, financial, tax, investment,
and accounting advisors regarding this Agreement, the transactions contemplated
hereby, to the extent Purchaser deemed consultation with such advisors to be
necessary or appropriate in the circumstances. Based on its or his due diligence
investigation, Purchaser has no reason to believe that any of the information
provided to Purchaser, including the Disclosure Documents, is inaccurate or
incomplete in any material respect.

     3.9      Accredited and Non-U.S. Investor Status. Purchaser represents and
warrants that Purchaser is an “Accredited Investor” as defined in Section
2(a)(15) of the Securities Act and Rules 215 and 501(a) promulgated under the
Securities Act. Purchaser further represents that he or it is a “non-U.S.
person” as that term is defined in Regulation S adopted by the Securities and
Exchange Commission, and further represents that by reason of Purchaser’
business or financial experience, or through the business or financial
experience of his or its advisor(s), Purchaser has the capacity to protect his
or its own interest in connection with the transaction contemplated herein.

     3.10      Acknowledgement of Risk. Purchaser represents and warrants that
Purchaser understands that an investment in Cogenco constitutes one of
significant risk (including those risks described in Cogenco’s Disclosure
Documents), and Purchaser risks losing his or its entire investment. Cogenco
cannot offer any assurance that Purchaser will be able to recover any portion of
his or its investment. The risks that impact Cogenco include (but are not
limited to) those that are set forth in the Disclosure Documents, including the
risks that (i) Cogenco has inadequate working capital; (ii) the Company remains
a development stage business with limited operating history and requires
substantial funds in addition to the proceeds from the sale of Purchased Shares;
(iii) an investment in the Company is highly speculative, and only investors who
can afford the loss of their entire investment should consider investing in the
Company; (iv) the Purchaser may not be able to liquidate his investment; (v)
transferability of the Purchased Shares is extremely limited; and (vi) the
Company has not paid any dividends on its Common Stock since inception and does
not anticipate the payment of dividends in the foreseeable future.

     3.11      No Insider Trading or Market Manipulation. Purchaser acknowledges
that if he or it has received material, non-public information from Cogenco,
Purchaser will not engage in any transaction by which Purchaser can be deemed to
have taken advantage of its knowledge of material, non-public information about
Cogenco, whether in

9

 

--------------------------------------------------------------------------------



the public market or in a private transaction and whether it occurs in the
United States or elsewhere, and Purchaser will not encourage any other person to
do so.

     3.12      Anti-Money Laundering. Purchaser represents and warrants that all
purchase payments to Cogenco pursuant to this Agreement will be originated
directly from a bank or brokerage account in the name of Purchaser. Purchaser
represents and warrants that acceptance of these payment remittances by Cogenco
will not breach any applicable rules and regulations designed to avoid money
laundering.

     3.13      Good Funds. All funds used for the purchase of the Purchased
Shares originated directly from a bank or brokerage account in the name of the
Purchaser located within the United States of America or another Compliant
Jurisdiction as defined in by the Financial Action Task Force on Money
Laundering (found at http://www.oecd.org/fatf/) or in any other manner that may
violate the Uniting and Strengthening America by Providing Appropriate Tools
Required to Intercept and Obstruct Terrorism (USA PATRIOT ACT) Act of 2001, Pub.
L. No. 107-56, 115 Stat. 272, or any similar law or regulation or executive
order based on such law.

ARTICLE IV

CONDITIONS TO THE OBLIGATION OF PURCHASER TO CLOSE

     The obligation of Purchaser to purchase the Purchased Shares, to pay the
purchase price therefor and to perform any obligations hereunder shall be
subject to the satisfaction as determined by, or waiver by, Purchaser of the
following conditions on or before the date of the Closing.

     4.1      Representation and Warranties. The representations and warranties
of Cogenco contained in Article II hereof shall be true and correct in all
material respects (except for any such representations and warranties which are
qualified by their terms by a reference to materiality or Material Adverse
Effect, which representation as so qualified shall be true and correct in all
respects) at and on the date of the Closing as if made at and on such date.

     4.2      Compliance with this Agreement. Cogenco shall have performed and
complied in all material respects with all of its agreements set forth herein
that are required to be performed by any of the foregoing on or before the date
of the Closing.

     4.3      Purchased Shares. Cogenco shall have delivered to Purchaser or at
Purchaser’ direction certificates in definitive form representing the Purchased
Shares, registered in the name of Purchaser (which delivery may be made after
the Closing).

     4.4      Good Standing. Cogenco shall be in good standing in the state of
Colorado.

     4.5      Consents and Approvals. All necessary consents, exemptions,
authorizations, or other actions by, or notice to, or filings with, Governmental
Authorities and other Persons in respect of all Requirements of Law shall have
been obtained and be in full force and effect, and no condition or action shall
have been imposed

10

 

--------------------------------------------------------------------------------



or threatened in connection with obtaining such consents that would adversely
affect Cogenco or the Business.

     4.6      No Injunctions. There shall be no temporary restraining order,
preliminary or permanent injunction or other order issued by any Governmental
Authority preventing or hindering the transactions contemplated by this
Agreement or the Transaction Documents from taking effect.

ARTICLE V

CONDITIONS TO THE OBLIGATION OF COGENCO TO CLOSE

     The obligation of Cogenco to issue and sell the Purchased Shares and the
obligation of Cogenco to perform its other obligations hereunder shall be
subject to the satisfaction as determined by, or waiver by, Cogenco of the
following conditions on or before the date of Closing:

     5.1      Representations and Warranties. Purchaser’ representations and
warranties contained in Article III hereof shall be true and correct in all
material respects (except for any such representations and warranties which are
qualified by their terms by a reference to materiality or Material Adverse
Effect, which representation as so qualified shall be true and correct in all
respects) at and on the date of Closing as if made at and on such date.

     5.2      Payment of Purchase Price. At each Closing Purchaser shall have
delivered the aggregate purchase price to Cogenco for that number of Purchased
Shares being purchased and paid for by Purchaser at that Closing.

     5.3      No Injunctions. There shall be no temporary restraining order,
preliminary or permanent injunction or other order issued by any Governmental
Authority preventing or hindering the transactions contemplated by this
Agreement or the Transaction Documents from taking effect.

ARTICLE VI

AFFIRMATIVE COVENANTS

Cogenco hereby covenants and agrees with Purchaser as follows:

6.1      Preservation of Existence. Cogenco shall:

     (a)      preserve and maintain in full force and effect its existence and
good standing under the laws of its jurisdiction of formation or organization;

     (b)      preserve and maintain in full force and effect all material
rights, privileges, qualifications, applications, licenses and franchises
necessary in the normal conduct of its business;

     (c)      conduct the Business in the ordinary course in accordance with
sound business practices, keep its properties in good working order and
condition (normal wear and tear

11

--------------------------------------------------------------------------------



excepted), and from time to time make all needed repairs to, renewals of or
replacements of its properties so that the efficiency of its business operation
shall be reasonably maintained and preserved;

     (d)      comply with all Requirements of Law and with the directions of any
Governmental Authority having jurisdiction over such entity or its business or
property; and

     (e)      file or cause to be filed in a timely manner all reports,
applications, estimates and licenses that shall be required by a Governmental
Authority.

     6.2      Books and Records. Cogenco shall keep proper books of record and
account, in which full and correct entries shall be made of all financial
transactions and the assets and business of Cogenco.

     6.3      Consents. Cogenco shall use its reasonable best efforts to obtain
all consents and approvals required in connection with the transactions
contemplated by this Agreement and the Transactions Documents.

     6.4      Provision of Information. For the avoidance of doubt, no
information provided by Cogenco to Purchaser under this Article VI or otherwise
shall limit or otherwise affect in any way the rights and remedies of Purchaser
under this Agreement, including, without limitation, the right of Purchaser to
rely on any conditions to the obligation of Purchaser to close pursuant to
Article IV of this Agreement.

ARTICLE VII

DEFINITIONS

     7.1      Definitions. As used in this Agreement, and unless the context
requires a different meaning, the following terms have the meanings indicated:

     “Agreement” means this agreement as the same may be amended, supplemented
or modified in accordance with the terms hereof.

     “Articles of Incorporation” means the Articles of Incorporation of Cogenco
in effect on the date hereof, as the same may be amended from time to time,
which are available upon request.

     “Board of Directors” means the Board of Directors of Cogenco as described
in the Disclosure Documents.

“Business” means the business of Cogenco as it currently exists.

     “Business Day” means any day other than a Saturday, Sunday or other day on
which commercial banks in the State of Colorado are authorized or required by
law or executive order to close.

     “By-laws” means the by-laws of Cogenco in effect on the date hereof, as the
same may be amended from time to time.

“Claims” has the meaning set forth in Section 2.5.

12

 

--------------------------------------------------------------------------------



“Closing” has the meaning set forth in Section 1.5.

     “Code” means the Internal Revenue Code of 1986, as amended, or any
successor statute thereto.

     “Commission” means the United States Securities and Exchange Commission or
any similar agency then having jurisdiction to enforce the Securities Act.

“Common Shares” has the meaning set forth in the recitals to this Agreement.

     “Condition of Cogenco” means the assets, business, properties, prospects,
operations or condition (financial or otherwise) of Cogenco, taken as a whole.

     “Contingent Obligation” means, as applied to any Person, any direct or
indirect liability of that Person with respect to any Indebtedness, lease,
dividend, guaranty, letter of credit or other obligation, contractual or
otherwise (the “primary obligation”) of another Person (the “primary obligor”),
whether or not contingent, (a) to purchase, repurchase or otherwise acquire such
primary obligations or any property constituting direct or indirect security
therefor, (b) to advance or provide funds (i) for the payment or discharge of
any such primary obligation, or (ii) to maintain working capital or equity
capital of the primary obligor or otherwise to maintain the net worth or
solvency or any balance sheet item, level of income or financial condition of
the primary obligor, (c) to purchase property, securities or services primarily
for the purpose of assuring the owner of any such primary obligation of the
ability of the primary obligor to make payment of such primary obligation, or
(d) otherwise to assure or hold harmless the owner of any such primary
obligation against loss or failure or inability to perform in respect thereof.
The amount of any Contingent Obligation shall be deemed to be an amount equal to
the stated or determinable amount of the primary obligation in respect of which
such Contingent Obligation is made or, if not stated or determinable, the
maximum reasonably anticipated liability in respect thereof.

     “Contractual Obligations” means, as to any Person, any provision of any
security issued by such Person or of any agreement, undertaking, contract,
indenture, mortgage, deed of trust or other instrument to which such Person is a
party or by which it or any of its property is bound.

     “Disclosure Documents” means this agreement and the reports that Cogenco
has filed with the Securities and Exchange Commission under the Securities
Exchange Act of 1934, and all exhibits thereto.

“Dollars” or “$” means United States dollars.

     “Environmental Laws” means domestic or foreign federal, provincial or state
statutes or regulations, municipal or local by-laws or regulations, decrees,
obligations or liabilities pursuant to common or civil laws, as well as orders,
judgments or injunctions, administrative policies or codes relating to the
environment or to public or worker health and safety.

     “Exchange Act” means the United States Securities Exchange Act of 1934, as
amended, and the rules and regulations of the Commission thereunder.

     “GAAP” means generally accepted accounting principles in the United States
in effect from time to time.

13

 

--------------------------------------------------------------------------------



     “Governmental Authority” means the government of any nation, state,
province, city, locality or other political subdivision thereof, any entity
exercising executive, legislative, judicial, regulatory or administrative
functions of or pertaining to government, and any corporation or other entity
owned or controlled, through shares or capital ownership or otherwise, by any of
the foregoing.

     “Indebtedness” means, as to any Person, (a) all obligations of such Person
for borrowed money (including, without limitation, reimbursement and all other
obligations with respect to surety bonds, letters of credit and bankers’
acceptances, whether or not matured), (b) all obligations of such Person to pay
the deferred purchase price of property or services, except trade accounts
payable and accrued commercial or trade liabilities arising in the ordinary
course of business and not more than 90 days past due, (c) all interest rate and
currency swaps, caps, collars and similar agreements or hedging devices under
which payments are obligated to be made by such Person, whether periodically or
upon the happening of a contingency, (d) all indebtedness created or arising
under any conditional sale or other title retention agreement with respect to
property acquired by such Person (even though the rights and remedies of the
seller or lender under such agreement in the event of default are limited to
repossession or sale of such property), (e) all obligations of such Person under
leases which have been or should be, in accordance with GAAP, recorded as
capital leases, (f) all indebtedness secured by any Lien (other than Liens in
favor of lessors under leases other than leases included in clause (e)) on any
property or asset owned or held by that Person regardless of whether the
indebtedness secured thereby shall have been assumed by that Person or is
non-recourse to the credit of that Person, and (g) all Contingent Obligations of
such Person.

     “Knowledge of Cogenco” means the reasonable or actual knowledge, after due
inquiry, of (a) the officers and directors of Cogenco and (b) any employee of
Cogenco who has supervisory and managerial authority or specific knowledge with
respect to a specific aspect of the Business (provided that such employee shall
only be deemed to have “Knowledge” with respect such specific aspect of the
Business for purposes of this Agreement).

“Liabilities” has the meaning set forth in Section 2.18.

     “Lien” means any mortgage, deed of trust, pledge, hypothecation,
assignment, encumbrance, lien (statutory or other) or preference, priority,
right or other security interest or preferential arrangement of any kind or
nature whatsoever (excluding preferred shares and equity related preferences).

     “Material Adverse Effect” means a material adverse change in or effect upon
(a) the Condition of Cogenco or (b) the ability of Cogenco to perform its
obligations hereunder and under the other Transaction Documents.

“Orders” has the meaning set forth in Section 2.2.

“Permits” has the meaning set forth in Section 2.6.

     “Person” means any individual, firm, corporation, partnership, trust,
incorporated or unincorporated association, joint venture, joint stock company,
limited liability company, Governmental Authority or other entity of any kind,
and shall include any successor (by merger or otherwise) of such entity.

“Purchased Shares” has the meaning set forth in the preamble and in Section 1.1.

14

--------------------------------------------------------------------------------

“Purchaser” has the meaning set forth in the preamble to this Agreement.

     “Requirements of Law” means, as to any Person, any law, statute, treaty,
rule, regulation, right, privilege, qualification, license or franchise or
determination of an arbitrator or a court or other Governmental Authority or
stock exchange, in each case applicable or binding upon such Person or any of
its property or to which such Person or any of its property is subject or
pertaining to any or all of the transactions contemplated or referred to herein.

     “Securities Act” means the United States Securities Act of 1933, as
amended, and the rules and regulations of the Commission thereunder.

     “Share Equivalents” means any security or obligation which is by its terms
convertible into or exchangeable or exercisable for Common Shares or other
capital shares of Cogenco, including, without limitation any option, warrant or
other subscription or purchase right with respect to the Common Shares or such
other capital shares.

     “Tax” or, collectively, “Taxes,” means any and all federal, local and
foreign taxes, assessments and other governmental charges, duties, impositions
and liabilities, including taxes based upon or measured by gross receipts,
income, taxable income, profits, sales, use and occupation, and value added, ad
valorem, employer health, capital gains, transfer, franchise, withholding,
payroll, deductions at source, recapture, employment, excise, capital, lease,
service, license, severance, stamp, occupation, premium, environmental, windfall
profit and property taxes, customs, duties and other taxes, governmental fees
and other like assessments or charges of any kind whatsoever, together with all
interest, penalties and additions imposed with respect to such amounts and any
obligations under any agreements or arrangements with any other Person with
respect to such amounts and including any liability for taxes of a predecessor
entity.

     “Tax Returns” means all returns, declarations, reports, claims for refund,
information statements and other documents relating to Taxes, including all
schedules and attachments thereto, and including all amendments thereof, and the
term “Tax Return” means any one of them.

     “Transaction Documents” means, collectively, this Agreement and the other
documents to be executed or delivered to complete the transactions contemplated
hereunder.

ARTICLE VIII

MISCELLANEOUS

     8.1      Survival of Representations, Warranties and Covenants.

     (a)      All representations, warranties and covenants made by Cogenco in
or pursuant to this Agreement shall be considered to have been relied upon by
Purchaser. All of the representations, warranties and covenants made herein
shall survive the execution and delivery of this Agreement (regardless of any
investigation made by Purchaser or on their behalf) for a period of three years
from the Closing Date.

     (b)      All representations, warranties and covenants made by Purchaser in
or pursuant to this Agreement shall be considered to have been relied upon by
Cogenco. All of the representations, warranties and covenants made herein shall
survive the execution and delivery of

15

 

--------------------------------------------------------------------------------



this Agreement (regardless of any investigation made by Cogenco or on their
behalf) for a period of three years from the Closing Date. This includes,
without limitation, Purchaser’ obligation set forth in Section 1.2 hereof.

     8.2      Notices. All notices, demands and other communications provided
for or permitted hereunder shall be made in writing and shall be by registered
or certified first-class mail, return receipt requested, telecopier, courier
service or personal delivery:

(a)      if to Cogenco:

Cogenco International, Inc.
                           6400 S. Fiddlers Green Cir., Suite 1840 
                           Greenwood Village, CO 80111

(b)      if to Purchaser, to the address set forth beneath the Purchaser’s
signature.

     All such notices, demands and other communications shall be deemed to have
been duly given when delivered by hand, if personally delivered; when delivered
by courier, if delivered by commercial courier service; five Business Days after
being deposited in the mail, postage prepaid, if mailed; and when receipt is
mechanically acknowledged, if delivered by facsimile or electronic mail. Any
party may by notice given in accordance with this Section 8.2 designate another
address or Person for receipt of notices hereunder.

     8.3      Successors and Assigns; Third Party Beneficiaries. This Agreement
shall inure to the benefit of and be binding upon the successors and permitted
assigns of the parties hereto. No Person other than the parties hereto and their
successors and permitted assigns is intended to be a beneficiary of this
Agreement.

8.4      Amendment and Waiver.

     (a)      No failure or delay on the part of the parties hereto in
exercising any right, power or remedy hereunder shall operate as a waiver
thereof, nor shall any single or partial exercise of any such right, power or
remedy preclude any other or further exercise thereof or the exercise of any
other right, power or remedy. The remedies provided for herein are cumulative
and are not exclusive of any remedies that may be available to the parties
hereto at law, in equity or otherwise.

     (b)      Any amendment, supplement or modification of or to any provision
of this Agreement, any waiver of any provision of this Agreement, and any
consent to any departure by Cogenco or Genesis from the terms of any provision
of this Agreement, shall be effective (i) only if it is made or given in writing
and signed by Cogenco and Genesis purchasing a majority of the Purchased Shares,
and (ii) only in the specific instance and for the specific purpose for which
made or given. Except where notice is specifically required by this Agreement,
no notice to or demand on the parties hereto in any case shall entitle the
parties hereto to any other or further notice or demand in similar or other
circumstances.

     8.5      Counterparts. This Agreement may be executed in any number of
counterparts and by the parties hereto in separate counterparts, each of which
when so executed shall be deemed to be an original and all of which taken
together shall constitute one and the same agreement.

16

 

--------------------------------------------------------------------------------



     8.6      Headings. The headings in this Agreement are for convenience of
reference only and shall not limit or otherwise affect the meaning hereof.

     8.7      GOVERNING LAW. THIS AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED
IN ACCORDANCE WITH THE LAWS OF COLORADO WITHOUT REGARD TO THE PRINCIPLES OF
CONFLICTS OF LAW THEREOF.

     8.8      Jurisdiction. Each party to this Agreement hereby irrevocably
agrees that any legal action or proceeding arising out of or relating to this
Agreement or any agreements or transactions contemplated hereby shall be brought
only in the federal courts of District of Colorado and hereby expressly submits
to the personal jurisdiction and venue of such courts for the purposes thereof
and expressly waives any claim of improper venue and any claim that such courts
are an inconvenient forum. Each party hereby irrevocably consents to the service
of process of any of the aforementioned courts in any such suit, action or
proceeding by the mailing of copies thereof by registered or certified mail,
postage prepaid, to the address set forth in Section 8.2, such service to become
effective 10 days after such mailing.

     8.9      Severability. If any one or more of the provisions contained
herein, or the application thereof in any circumstance, is held invalid, illegal
or unenforceable in any respect for any reason, the validity, legality and
enforceability of any such provision in every other respect and of the remaining
provisions hereof shall not be in any way impaired, unless the provisions held
invalid, illegal or unenforceable shall substantially impair the benefits of the
remaining provisions hereof.

     8.10      Rules of Construction. Unless the context otherwise requires,
references to sections or subsections refer to sections or subsections of this
Agreement.

     8.11      Entire Agreement. This Agreement, together with the exhibits and
schedules hereto, and the other Transaction Documents are intended by the
parties as a final expression of their agreement and intended to be a complete
and exclusive statement of the agreement and understanding of the parties hereto
in respect of the subject matter contained herein and therein. There are no
restrictions, promises, representations, warranties or undertakings, other than
those set forth or referred to herein or therein. This Agreement, together with
the exhibits and schedules hereto, and the other Transaction Documents supersede
all prior agreements and understandings between the parties with respect to such
subject matter.

     8.12      Fees. Each of the parties to this Agreement will pay its own
costs, expenses, and fees (including, without limitation, legal fees) incurred
by such party in connection with the transactions contemplated by this
Agreement.

     8.13      Publicity; Confidentiality. Except as may be required by
applicable Requirements of Law, none of the parties hereto shall issue a
publicity release or public announcement or otherwise make any disclosure
concerning this Agreement, the transactions contemplated hereby or Genesis,
without prior approval by the other parties hereto; provided, however, that
nothing in this Agreement shall restrict Cogenco from making disclosure required
by the federal securities laws including (without limitation) appropriate
disclosures required by Item 7.01 of Regulation S-K, as such disclosure is
incorporated into Forms 8-K and 10-Q.

17

 

--------------------------------------------------------------------------------



     8.14      Further Assurances. Each of the parties shall execute such
documents and perform such further acts (including, without limitation,
obtaining any consents, exemptions, authorizations or other actions by, or
giving any notices to, or making any filings with, any Governmental Authority or
any other Person) as may be reasonably required or desirable to carry out or to
perform the provisions of this Agreement.

     IN WITNESS WHEREOF, the undersigned have executed, or have caused to be
executed, this Agreement on the date first written above.

    COGENCO INTERNATIONAL, INC.        By:   David W. Brenman, President       
      PURCHASER:    By:      Bernd J. Hamacher-Schwieren    Haus Bergscheid,
Raeren Belguim B-4730   


18

--------------------------------------------------------------------------------